Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claims 1-20 are pending.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a therapeutic substance comprising a packet, classified in B65D17/00.
II. Claims 13-20, drawn to a method of creating a therapeutic solution in a bathtub classified in A61Q19/00.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the therapeutic solution can be created in a bathtub by adding Epsom salts from a jar rather than adding the contents of the packet comprising solid sodium percarbonate to a bathtub full of water. The product as claimed can be used to clean and disinfect kitchenware.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Telephonic Election
During telephone conversations with Kregg Koch, Kregg Koch left a voicemail  on 12/16/22 with a provisional election without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/11/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 rejected under 35 U.S.C. 101 because Applicant is entangling two statutory classes of invention in the same claim. Claim 1 is directed to:

    PNG
    media_image1.png
    629
    833
    media_image1.png
    Greyscale

The four categories defined by 35 USC 101 are processes, machines, manufactures and compositions of matter (MPEP 2106.03(I)).
In the instant case, the claim preamble is directed to “A therapeutic substance”, which is a composition of matter, comprising the substances sodium percarbonate, sodium bicarbonate, clay and magnesium sulfate. The claim is also directed to “a packet” comprising the therapeutic substance and has a pressure relief valve coupled with the packet configured to allow a passage of a gas within the packet to pass through the valve when a pressure level within the packet reaches or exceeds a predetermined value and to prevent or inhibit a passage of a gas from outside of the packet to flow through the valve into the packet, which is a mechanical device, and thus falls under the category of a machine. Accordingly, the claim is directed to neither a "composition of matter" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101, which is drafted so as to set forth the statutory classes of invention in the alternative only. It is also noted that claim 1 is directed to a therapeutic substance, while dependent claims 2-12 are directed to “The packet of the therapeutic substance of claim 1” and not to the therapeutic substance of claim 1. Applicant is requested to disentangle the different inventions. See for example US 4853266 directed to a packet for absorbing and immobilizing a liquid (Abstract), which claims the packet and the materials that make up the packet (claims 1-5, 11-14) and the liquid it works upon is simply part of the intended use of the claim preamble.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of claim 1 is directed to a “therapeutic substance”. The therapeutic substance comprises a packet with a pressure relief valve couple with the packet. It is unclear how a “therapeutic substance” can comprise a packet because a packet is not a therapeutic substance but a device with parts. A packet can comprise a therapeutic substance because that is what a packet does: contains some substance. But it is illogical to state that a therapeutic substance comprises a packet. The therapeutic substance can comprise other substances such as fragrance, oatmeal or other substances/ingredients (instant specification [0010, 0025, 0028-0030]). A “packet” is not a substance or ingredient. Therefore, the claim is confusing. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim. In the interest of compact prosecution, the claims will be examined as they read upon “a therapeutic substance” and not including “a packet” as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Rijk (WO 2007099398) and Sunder et al. (US 9334468).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image2.png
    557
    732
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	
	Regarding claims 1, 2 and 8-10, De Rijk teaches compositions for treatment of skin (title; abstract) and oral cavity ([0014-0015, 0021, 0048, 00489-00491]; claim 44) in an amount effective to treat skin damage (claim 24) comprising:
About 0.01-4.0% sodium percarbonate based on total weight of the composition [0067], which is naturally a solid that is dissolvable in water to create H2O2;
Sodium bicarbonate ([0065, 00129]; claims 1 and 3);
Magnesium sulfate ([00131]; claims 1, 5, 61, 66); and
Clay thickeners such as bentonite ([00254, 00311]) or smectite or montmorillonite [00274]. 
De Rijk teach that the compositions are prepared in the form of cosmetic compositions such as a pack [00240] that comprise a bactericidal agent [00240] for improving skin appearance and used in bath salts [0012, 0026], thus being specifically designed for quantized usage in a bath and implicitly having enhanced shelf life and/or improved storage and transport. De Rijk also teach topical oral care compositions in the form of tooth powders [0015, 0026, 00499, 00563] and cosmetic powders [0040, 00240, 00260]. Furthermore, the amount taught by De Rijk is in a quantity for single use within a bathtub such limitation being merely intended use of the composition and no quantity is claimed.
Regarding claim 3, De Rijk teach adding surfactants [0316-0317].
Regarding claims 4-5, De Rijk teach adding fragrances such as [0314] including menthol and eucalyptus [00265]. 
Regarding claim 12, De Rijk teach adding the skin protectant colloidal oatmeal [00182-00183].
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmaceutical compositions, formulation and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

The difference between the instant application and De Rijk is that De Rijk do not expressly teach in one embodiment a composition comprising 10-15% by weight of the composition sodium percarbonate, sodium bicarbonate, clay and magnesium sulfate in a total amount of 4 oz. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make an embodiment of De Rijk with a composition comprising 10-15% by weight of the composition sodium percarbonate, sodium bicarbonate, clay and magnesium sulfate in a total amount of 4 oz and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, De Rijk guide the artisan to make a composition for treating skin or scalp or oral cavity comprising basic 4 components:
1) one or more metasilicate;
2) one or more carbonate;
3) one or more glyconate; and 
4) one or more sulfate (claim 1).
The one or more carbonates include sodium bicarbonate (claim 3) and the one or more sulfate include magnesium sulfate (claim 5). The composition further comprises one or more salts (claim 6), such as sodium peroxycarbonate [0067], and further comprises one or more thickening agents (claim 7) such as the clay bentonite ([00254, 00311]). While De Rijk teaches about 0.01-4.0% sodium percarbonate based on total weight of the final composition, De Rijk also teaches another embodiment where the sodium percarbonate can be present at levels of from about 0.01 % to about 40%, in another embodiment from about 0.1 % to about 20%, in another embodiment form about 0.5% to about 10% [00534], which embrace the claimed range.  Therefore, it is obvious to optimize the amount of sodium percarbonate to between 10-15% by total weight percentage with a reasonable expectation of success. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Regarding the limitation of 4 oz of the therapeutic substance in a packet, to have a total of 4 oz of the therapeutic substance in a packet is merely an arbitrary choice of the amount of therapeutic substance powder to place in a container by the ordinary artisan absent any criticality of 4 oz. Thus, the ordinary artisan can simply measure out a total of 4 oz with a reasonable expectation of success.
The difference between the instant application and De Rijk is that De Rijk do not expressly teach in one embodiment a composition comprising the fragrances lavender and vetiver. This deficiency in De Rijk is cured by the teachings of Sunder et al.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make an embodiment of De Rijk with a composition comprising lavender and vetiver, as suggested by Sunder et al. and produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because De Rijk teach and suggest adding fragrances and Sunder et al. teach that vetiver (column 4, line 38) and lavender (column 4, line 31) are known fragrances along with eucalyptus (column 4, line 25) and menthol (column 5, line 8). Thus, the ordinary artisan would have a reasonable expectation of success in employing any of these well known and conventional fragrances in the composition of De Rijk to function as a fragrance. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Additionally, courts have recognized that it would have been obvious to substitute one known element for another that performs the same function, where the results of the substitution would have been predictable. See, e.g., Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 1344 (Fed. Cir. 2008).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Casonati et al. (WO 2009004294) teach a laundry product in the form of a powder in a bag (Abstract; claim 1) comprising:
a mixture of surfactant and percarbonate salt (claims 6-9), preferably sodium percarbonate (page 30, lines 10-11) in an amount of 1-60 wt% (page 29, lines 4-7);
sodium bicarbonate filler (page 25, lines 28-31);
bentonite clay (claim 11);
anticaking agent or filler magnesium sulfate (Page 26, lines 4-5; page 38, lines 11-15); and 
fragrances (page 24, lines 14-18; page 38, lines 11-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613